142 F.3d 447
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Francisco Pardo VARELA, Defendant-Appellant.
No. 97-30146.D.C. No. CR-96-60103-MRH.
United States Court of Appeals,Ninth Circuit.
.Submitted April 20, 1998.**Decided April 24, 1998.

Appeal from the United States District Court for the District of Oregon, Michael R. Hogan, District Judge, Presiding.
Before BRUNETTI, RYMER, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM*


2
Francisco Pardo Varela appeals his guilty plea conviction for conspiracy to distribute and distribution of heroin in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B)(i), and 846, and 18 U.S.C. § 2.  We have jurisdiction pursuant to 28 U.S.C. § 1291, and affirm.


3
Varela contends that the district court violated Federal Rule of Criminal Procedure 11(c)(1) by failing to explain both the nature of the charges and the mandatory minimum penalty.  We review de novo the adequacy of a Rule 11 hearing, see United States v. Alber, 56 F.3d 1106, 1109 (9th Cir.1995), and conclude that this contention lacks merit.


4
At the district court's request, the prosecutor explained the nature of the charges, and the district court twice confirmed that Varela had a full understanding of the nature of the charges.  See United States v. Sharp, 941 F.2d 811, 816 (9th Cir.1991).  The district court also informed Varela that his sentence would not be less than five years--the mandatory minimum as set forth in the plea petition executed by Varela prior to the Rule 11 hearing.  Even if the district court erred by failing to use the exact words "mandatory minimum," any error was simply minor and technical.  See Fed.R.Crim.P. 11(h);  Alber, 56 F.3d at 1109-10.


5
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3